Exhibit 10.1

 

UNITED STATES DEPARTMENT OF THE TREASURY

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

 

June 24, 2009

 

Ladies and Gentlemen:

 

Reference is made to that certain letter agreement (the “Repurchase Letter
Agreement”), dated as of the date set forth on Schedule A hereto, between the
United States Department of the Treasury (the “Investor”) and the company set
forth on Schedule A hereto (the “Company”).  Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Repurchase Letter
Agreement.

 

As documented by the Repurchase Letter Agreement, the Company has completed the
repurchase from the Investor of all of the Preferred Shares issued to the
Investor pursuant to the Securities Purchase Agreement.  Following such time,
the Company delivered a Warrant Repurchase Notice dated as of the date set forth
on Schedule A hereto to the Investor.  In connection with the consummation, on
the date hereof, of the repurchase of the Warrant by the Company from the
Investor, as contemplated by the Warrant Repurchase Notice and Section 4.9 of
the Securities Purchase Agreement:

 

(a)  The Company hereby acknowledges receipt from the Investor of the Warrant;
and

 

(b) The Investor hereby acknowledges receipt from the Company of a wire transfer
to the account of the Investor set forth on Schedule A hereto in immediately
available funds of the aggregate purchase price set forth on Schedule A hereto,
representing payment in full for the Warrant, determined in accordance with
Section 4.9 of the Securities Purchase Agreement.

 

This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.

 

This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.

 

--------------------------------------------------------------------------------


 

In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.

 

 

UNITED STATES DEPARTMENT OF THE TREASURY

 

 

 

 

 

By:

/s/ Duane D. Morse

 

 

Name: Duane D. Morse

 

 

Title: Chief Risk and Compliance Officer

 

 

 

 

 

COMPANY: SCBT Financial Corporation

 

 

 

 

 

By:

/s/ Robert R. Hill, Jr.

 

 

Name: Robert R. Hill, Jr.

 

 

Title: President & CEO

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Company Information:

 

 

 

 

 

Name of the Company:

 

SCBT Financial Corporation

 

 

 

Corporate or other organizational form of the Company:

 

Corporation

 

 

 

Jurisdiction of organization of the Company:

 

South Carolina

 

 

 

Information related to the Preferred Share Repurchase:

 

 

 

 

 

Date of Repurchase Letter Agreement [for the repurchase of 64,779 of the
Preferred Shares]:

 

May 20, 2009

 

 

 

Terms of the Warrant Repurchase:

 

 

 

 

 

Date of Warrant Repurchase Notice:

 

June 3, 2009

 

 

 

Aggregate purchase price for the Warrant:

 

$1,400,000

 

 

 

Investor wire information for payment of purchase price for the Warrant:

 

ABA Number: 021000018
Bank: The Bank of New York Mellon
Account Name: BETA EESA Preferred Account
Account Number: 629904
Beneficiary: U.S. Treasury

 

--------------------------------------------------------------------------------